Per curiam.
This is a bill in equity to compel specific performance of a contract to convey real estate. The sitting justice sustained the bill and ordered the defendant, William S. How-land, on the payment to him of the sum of $1,500, the contract price, less costs, to convey to the plaintiff by warranty deed the premises described in the bill, in which deed the defendant’s wife, Mary A. Howland, was ordered to join.
Mary A. Howland, the wife, was made a party defendant by amendment of the bill prior to the hearing. She filed a notice that she claimed her right by descent but no proper answer or sufficient plea was filed by her, nor was the bill taken pro confesso as to her.
Furthermore, there is an obvious error in the finding of the sitting justice that there was no value to the interest of Mary A. Howland. He claims to have figured this in accordance with the provisions of R. S. 1944, Chap. 156, Sec. 19. The problem under this provision was to find the present worth of $500 payable at the end of the owner’s expectancy of life, computed at 3%, compound interest. It is not for us at this time to figure the exact amount of this. It is sufficient to say that there is here a substantial value which, if the bill is sustained, must be determined by the decree to be entered below.
Charles J. Hurley, for plaintiff.
Clark & Silsby, for defendant.
Sitting: Sturgis, C. J., Thaxter, Murchie, Tompkins, Fellows, JJ., Manser, A. R. J.
The case must be remanded for further proceedings in the court below. In the first place, the pleadings have not been perfected. In the second place, there is an obvious error in the computation of the wife’s interest. Furthermore, this court is of the opinion that the evidence is insufficient to prove that the premises described in the bill constitute what is known as the Willow Ledge property, which was the subject of the sale.

Appeal sustained.


Case remanded to court below for correction of pleadings, for a proper appraisal of the wife’s interest, and for further evidence.